UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3056 TRIDAN CORP. (Exact name of registrant as specified in charter) 51 East 42nd Street, 17th Floor, New York, NY 10017 (Address of principal executive offices) I. Robert Harris, c/o Kantor, Davidoff, Wolfe, Mandelker, Twomey & Gallanty, P.C. 51 East 42nd Street, New York, NY10017 (Name and address of agent for service) Registrant’s telephone number, including area code: (212) 239-0515 Date of fiscal year end: April 30, 2012 Date of reporting period: January 31, 2012 Item 1. Schedule of Investments. Attached on the following pages is a schedule of the registrant’s investments as of the close of its fiscal quarter ended January 31, 2012. Tridan Corp. Schedule of Investments January 31, 2012 Principal Amortized Fair Amount Cost Value Insured Ardsley New York Union Free School District Unlimited Tax 5.00% due June 15, 2014 $ $ $ Ardsley New York Union Free School District Unlimited Tax 4.00% due June 15, 2016 Bethlehem NY Central School District Ref Unlimited Tax 5.0% due November 1, 2015 Village of Briarcliff Manor New York Pub Impt Unlimited Tax 5.0% due September 1, 2017 Village of Briarcliff Manor New York Pub Impt Unlimited Tax 5.0% due September 1, 2015 Cattaraugus County NY Public Impt Ref Unlimited Tax (Par Call June 1, 2013 @100) 5.0% due June 1, 2014 Cattaraugus County NY Public Impt Ref Unlimited Tax (Par Call June 1, 2013 @100) 5.0% due June 1, 2015 Clarkstown Central School District NY Unlimited Tax (Par Call April 15, 2014 @100) 5.25% due April 15, 2015 City of New York NY Public Impts Unlimited Tax (Par Call August 1, 2014 @100) 5.0% due August 1, 2017 City of New York Transitional Fin Bldg Aid Rev Fiscal 2007 5.00% due July 15, 2016 Cold Spring HBR NY Central School District 5.0% due February 1, 2016 Monroe County NY Ref Pub Impts Unlimited Tax 6.0% due March 1, 2012 N.Y.S. Dormitory Authority Revs Non St Supported Debt Sch Dist Fing Prog (Par Call October 1, 2017 @100) 5.0% due October 1, 2018 N.Y.S. Dormitory Authority Revs Non St Supported Debt Sch Dist Fing Prog (Par Call October 1, 2017 @100) 5.0% due October 1, 2019 N.Y.S. Dormitory Authority Revs Non St Supported Debt Insd Siena College (Par Call July 1, 2016 @100) 5.0% due July 1, 2020 N.Y.S. Dormitory Authority Revs Non St Supported Debt St Johns Univ - Insd 5.25% due July 1, 2021 N.Y.S. Dormitory Authority Revs City University Sys Ref Cons 5th Gen 5.5% due July 1, 2019 N.Y.S. Dormitory Authority Revs Supported Debt Mental Health Svcs Facs Impt (Par Call February 15, 2015 @100) 5.0% due February 15, 2021 N.Y.S. Dormitory Authority Revs 5.5% due May 15, 2018 New York Environmental Facilities Corp State Pers Income Tax Rev 5.25% due December 15, 2012 N.Y.S. Local Govt Assistance Corp Ref: 5.5% due April 1, 2017 5.5% due April 1, 2017 5.25% due April 1, 2019 (call April 1, 2017) N.Y.S. Thruway Authority Second Gen Hwy &Brdg Trust Fund 5.25% due April 1, 2013 N.Y.S. Urban Development 5.0% due January 1, 2017 Niagara Falls Bridge Commission NY Toll Rev Highway Impts 5.25% due October 1, 2015 Pleasantville New York Public Impt Unlimited Tax 5.0% due January 1, 2016 Commonwealth of Puerto Rico Electric Power Auth Rev 5.5% due July 1, 2017 Commonwealth of Puerto Rico Highway Transportation Auth Rev Ref 6.25% due July 1, 2016 Puerto Rico Commonwealth Highway and Transportation Auth Transn Rev 5.5% due July 1, 2015 Sachem Central School District NY Holbrook Ref Unlimited Tax 5.25% due October 15, 2019 Sales Tax Receivable Corp NY Public Impt. (Par Call October 15, 2014 @100) 5.0% due October 15, 2017 Sales Tax Receivable Corp NY Public Impt. (Par Call October 15, 2014 @ 100) 5.0% due October 15, 2021 Triborough Bridge & Tunnel Authority NY General Purpose Revs 5.5% due November 15, 2019 Unadilla Valley New York Central School District Ref Unlimited Tax 4.00% due June 15, 2014 Revenue Backed City of New York NY Municipal Water Fin Auth Wtr. & Sewer Rev Fiscal 2009 (Par Call June 15, 2018 @100) 5.625% due June 15, 2024 (Par Call June 15, 2019 @100) 5.0% due June 15, 2027 City of New York Transitional Finance Auth Rev Sub Future Tax Secured (Par Call November 1, 2019 @100): 5.00% due November 1, 2020 5.00% due November 1, 2021 N.Y.S. Dormitory Authority Lease Rev Mental Health services (Par Call august 15, 2020 @100): 5.00% due August 15, 2023 Starpoint NY Central School District % due June 15, 2018 Starpoint NY Central School District Unlimited Tax % due June 15, 2020 Pawling NY Central School District Ref. Unlimited Tax 4.00% due November 15, 2015 Suffolk County New York Waterworks Rev (Par Call June 1, 2013 @ 100) 4.75% due June 1, 2021 New York, New York Unlimited Tax (Par Call August 1, 2020 @100) 5.00% due August 1, 2023 Port Authority of NY and NJ 5.0% due October 1, 2027 5.375% due March 1, 2028 Nassau County Gen Impt Unltd Tax (Par Call October 1, 2020 @100) 4.00% due October 1, 2022 NY Unlimited Tax 5.0% due August 1, 2026 (Par Call August 1, 2019 @100) New York Environmental Facilities Corp Pollution Control Rev St Water NYC 02 (Par Call June 15, 2016 @100) 5.00% due June 15, 2018 Erie County New York Indl. Dev. Agency 5.0% due May 1, 2014 Brookhaven New York Unlimited Tax 5.00% due November 15, 2019 Port Authority of NY and NJ (Par Call January 15, 2016 @ 100) 5.00% due July 15, 2030 NYS Dormitory Authority Pers Income Tax Rev Ref Educ % due March 15, 2026 NYS Dormitory (Par Call July 1, 2018 @ 100) 5.00% due July 1, 2029 N. Y.S. Thruway Authority St Pers Income Tax Rev Transn 5.25% due March 15, 2019 Pre-refunded Long Island Power Auth NY Elec Sys Rev 5.50% due December 1, 2013 Triborough Bridge & Tunnel Authority NY General Purpose Revs (Escrowed to Maturity) 5.5% due January 1, 2017 Triborough Bridge & Tunnel Authority NY Revs General Purpose Ref (Escrowed to Maturity) 6.0% due January 1, 2012 General Obligations Massapequa New York Union Free School District Unlimited Tax 4.00% due June 15, 2013 Oyster Bay New York Pub Impt Unlimited Tax 5.0% due February 15, 2015 Queensbury New York Union Free 4.00% due December 15, 2018 Plainview Old Bethpage New York Central School District Ref Unlimited Tax 5.00% due December 15, 2020 Appropriation N.Y.S. Dormitory Authority Rev Cons City Univ Genl Sys 2nd Ser 5.75% due July 1, 2013 N.Y.S. Dormitory Authority Rev St Personal Income Tax Ed 5.5% due March 15, 2011 - - - 5.0% due March 15, 2022 5.5% due March 15, 2025 $ $ $ Item 2. Controls and Procedures. (a) The registrant’s management, with the participation of its chief executive and chief financial officers, have evaluated the effectiveness of the company’s disclosure controls and procedures, within the 90-day period prior to the filing date of this report.Based on that evaluation, the registrant’s chief executive and chief financial officers have concluded that such controls and procedures are effective to ensure that information required to be disclosed by the registrant on Form N-CSR and Form N-Q is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. (b) There has been no change in the registrant’s internal control over financial reporting that occurred during its last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits. Filed herewith as exhibits are the separate certifications for the registrant’s principal executive and principal financial officers. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Tridan Corp. By (Signature and Title) /s/Peter Goodman Peter Goodman, President and Chief Executive Officer Date March 13, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/Peter Goodman Peter Goodman, President and Chief Executive Officer Date March 13, 2012 By (Signature and Title) /s/Warren F. Pelton Warren F. Pelton, Treasurer and Chief Financial Officer Date
